Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 16/622,831 filed December 13, 2019. Claims 1-3, 5-12 & 14-22 are currently pending and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15, 16, & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) because claims 15 & 20 has the limitation of “depositing a first insulating layer…” followed by a limitation of “forming a first insulating layer covering….”. It is unclear if the first insulating layers are the same insulating layer or two different insulating layers. In case of the insulating layers being two different insulating layers the insulating layer in the “forming a first insulating layer covering…” limitation should be referred to as a second insulating layer to distinguish between the two insulating layers. Further claim “forming a second insulating covering…” wherein as stated above if the insulating layer of claim 15 are two different insulating layers, clarification would be needed to distinguish if the second insulating layers of claim 15 & 16 are the same layer or two different layers. Claim 16-17 & 21-22 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) based on their dependency from claim 15 & 20 respectively. 
For purposes of examination the insulating layer will be treated as two different insulating layers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 & 5-12 & 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaaki (Japanese reference JP 2014032892) in view of Han (US Patent 9,935,163).
Regarding claim 1, Masaaki discloses a semiconductor device comprising:
A substrate (Fig. 7a-g, 110).
A thin film transistor formed by layers (121/122/123/127/128) and a thin film battery formed by layers (133-137) located on the substrate.


A thin film transistor/TFT (Fig. 1b, T) and another component such as a storage capacitor (Cst) located on a substrate (110), wherein the thin film transistor is formed coplanar with the capacitor (Abstract).
A light emitting structure (141/143/144) located over the thin film transistor and capacitor.

It would have been obvious to those having ordinary skill in the art at the time of invention to form the thin film transistor and thin film battery that are coplanar because it allow for a display device to have an consistent size/area wherein each subpixel can have a reduced area thereby achieving high resolution. (Abstract). Also by forming the thin film transistor as a coplanar TFT is will allow layers of the TFT to be utilize as layers of the another component (Col. 7, Lines 8-15). Further it would have been obvious to those having ordinary skill in the art at the time of invention to form the light emitting structures will serve to form pixel/subpixel capable of displaying an image of the display device controlled by the thin film transistor. 

Regarding claim 2, 
a gate electrode (123) of the thin film transistor as well as a positive current collector (133) of the thin film battery are arranged in a same layer (Paragraph [0061]).

Regarding claim 3, Masaaki further discloses:
a first electrode (127) and a second electrode (128) of the thin film transistor as well as a negative current collector (137) of the thin film battery are arranged in a same layer (Paragraph [0064]).

Regarding claim 5, Masaaki further discloses:
The active layer can be formed of a material such as polysilicon (Paragraph [0029]). 
a first insulating layer (122) covering the polysilicon active layer;
a gate electrode (123) located on the first insulating layer;
a second insulating layer (124) covering the gate electrode, and comprising a first via hole (124b) and a second via (124c) hole that expose the polysilicon active layer;
a first electrode (127) and a second electrode (128) that are located on the second insulating layer, wherein the first electrode and the second electrode are respectively connected to the polysilicon active layer through the first via hole and the second via hole; and
a third insulating layer (Not shown; Paragraph [0064]) covering the first electrode and the second electrode.

Masaaki does not disclose a fourth via hole that exposes the first electrode. However Han further discloses:
A contact hole/fourth via hole formed to expose an electrode (Fig. 1b, 134) wherein an anode (141) of the light emitting structure fills the contact hole.

It would have been obvious to those having ordinary skill in the art at the time of invention to form the fourth via hole in the third insulating layer because it will allow the electrode of the light emitting structure to be connected to the electrode of the thin film transistor thereby allowing the thin film transistor to control the light emitting structure. Further it would have been obvious to those having ordinary skill in the art to form the active layer as a polysilicon layer because it is well known in the art that polysilicon active layer will provide enhanced electrical characteristics such as increased channel mobility. 

Regarding claim 6, Masaaki further discloses:
a gate electrode (Fig. 5, 21) located on the substrate;
a first insulating layer (22) covering the gate electrode;
an oxide active layer (23; Paragraph [0029]) located on the first insulating layer;
a first electrode (24) and a second electrode (25) that are located on the first insulating layer, wherein one end of the first electrode is connected to the oxide active layer, one end of the second electrode is connected to the 
a third insulating layer (27) covering the first electrode and the second electrode.

Masaaki does not disclose a fourth via hole that exposes the first electrode. However Han further discloses:
A contact hole/fourth via hole formed to expose an electrode (Fig. 1b, 134) wherein an anode (141) of the light emitting structure fills the contact hole.

It would have been obvious to those having ordinary skill in the art at the time of invention to form the fourth via hole in the third insulating layer because it will allow the electrode of the light emitting structure to be connected to the electrode of the thin film transistor thereby allowing the thin film transistor to control the light emitting structure. Further it would have been obvious to those having ordinary skill in the art at the time of invention to form the TFT structure as shown in Fig. 5 because it will form a bottom gate thin film transistor device well known in the art. 

Regarding claim 7, Masaaki further discloses:
an etch stop layer (26; Paragraph [0027]) is further arranged on the oxide active layer.

Regarding claim 8, Masaaki further discloses:
the thin film battery comprises a positive current collector (133), a positive electrode (134), an electrolyte (135), a negative electrode (136), and a negative current collector (137) that are sequentially stacked.

Regarding claim 9, the combination of Masaaki and Han will form a display panel comprising an active matrix organic light emitting diode back plate.

Regarding claim 10, Masaaki discloses a semiconductor device comprising:
Forming a thin film transistor by layers (Fig. 7a-g, 121/122/123/127/128) and a thin film battery formed by layers (133-137) located on a substrate simultaneously by a single preparation process (Paragraph [0061 & 0064]).
Masaaki does not explicitly disclose thin film transistor and thin film battery are coplanar or a light emitting structure layer located on the thin film transistor and thin film battery. However Han disclose a display device comprising:
A thin film transistor/TFT (Fig. 1b, T) and another component such as a storage capacitor (Cst) located on a substrate (110), wherein the thin film transistor is formed coplanar with the capacitor (Abstract).
A light emitting structure (141/143/144) located over the thin film transistor and capacitor.



	Regarding claim 11, Masaaki further discloses:
wherein the step of forming the thin film | transistor and the thin film battery that are coplanar on the substrate by the single preparation process comprises: forming a gate electrode (Fig. 7c, 123) of the thin film transistor and a positive current collector (133) of the thin film battery by the single patterning process (Paragraph [0061]).

Regarding claim 12, Masaaki further discloses:
wherein the step of forming the thin film transistor and the thin film battery that are coplanar on the substrate by the single preparation process comprises: forming a first electrode (127) and a second electrode (128) of 

Regarding claim 14, Masaaki further discloses:
wherein the step of forming the thin film transistor and the thin film battery that are coplanar on the substrate by the single preparation process comprises: forming an active layer (121) wherein the active layer can be polysilicon (Paragraph [0029]) of the thin film transistor on the substrate;
forming a gate electrode (123) of the thin film transistor and a positive current collector (133) of the thin film battery by the single patterning process (Paragraph [0061]);
forming a positive electrode (134), an electrolyte (135), and a negative electrode (136) of the thin film battery sequentially; and
forming a first electrode (127) and a second electrode (128) of the thin film transistor as well as a negative current collector (137) of the thin film battery by the single patterning process (Paragraph [0064]).

It would have been obvious to those having ordinary skill in the art to form the active layer as a polysilicon layer because it is well known in the art that polysilicon active layer will provide enhanced electrical characteristics such as increased channel mobility.

Regarding claim 15, 
wherein the step of forming the gate electrode of the thin film transistor and the positive current collector of the thin film battery by the single | patterning process comprises: depositing a first insulating layer (122) and a first metal thin film (123) sequentially; and
forming a second insulating layer (124) covering the polysilicon active layer as well as a gate electrode of the thin film transistor located on the first insulating layer and a positive current collector of the thin film battery by a patterning process.

Regarding claim 16, Masaaki further discloses:
wherein the step of forming the positive electrode, the electrolyte and the negative electrode of the thin film battery sequentially comprises: forming the second insulating layer (124) covering the gate electrode and the positive current collector by a patterning process;
forming a first via hole (124b), a second via hole (124c), and a third via hole (124d) on the second insulating layer, in which the first via hole and the second via hole are each located at a position where the polysilicon active layer is located, and the third via hole is located at a position where the positive current collector is located; and
forming a positive electrode (134), an electrolyte (135), and a negative electrode (136) of the thin film battery sequentially in the third via hole.

Regarding claim 17, 
wherein the step of forming the first electrode and the second electrode of the thin film transistor as well as the negative current collector of the thin film battery by the single patterning process comprises: depositing a second metal thin film (Paragraph [0064]); and .
forming a first electrode (127) and a second electrode (128) of the thin film transistor as well as a negative current collector (137) of the thin film battery by a patterning process, wherein the first electrode and the second electrode are respectively connected to the polysilicon active layer through the first via hole and the second via hole, and the negative current collector is formed on the negative electrode.

Regarding claim 18, Masaaki further discloses:
wherein the step of forming the thin film transistor and the thin film battery that are coplanar on the substrate by the single preparation process comprises: forming a gate electrode (Fig. 5, 21) of the thin film transistor and a positive current collector (31) of the thin film battery by the single patterning process on the substrate;
forming an oxide active layer (23; Paragraph [0029]) of the thin film transistor;
forming a positive electrode (33), an electrolyte (34), and a negative electrode (35) of the thin film battery sequentially; and
forming a first electrode (24) and a second electrode (25) of the thin film transistor as well as a negative current collector (36) of the thin film battery by the single patterning process (Paragraph [0034]).

it would have been obvious to those having ordinary skill in the art at the time of invention to form the TFT structure as shown in Fig. 5 because it will form a bottom gate thin film transistor device well known in the art. 

	Regarding claim 19, Masaaki further discloses:
wherein the step of forming the gate electrode of the thin film transistor and the positive current collector of the thin film battery by the single patterning process on the substrate comprises: depositing a first metal thin film on the substrate; and
forming a gate electrode of the thin film transistor and a positive current collector of the thin film battery by a patterning process (Paragraph [0042]).

Regarding claim 20, Masaaki further discloses:
wherein the step of forming the oxide active layer of the thin film transistor comprises: depositing a first insulating layer thin film (22) and an active layer thin film sequentially (23); and 
forming a second insulating layer (27) covering the gate electrode and the positive current collector as well as an oxide active layer located on the first insulating layer by a patterning process.

Regarding claim 21, Masaaki further discloses:
wherein the step of forming the positive electrode, the electrolyte and the negative electrode of the thin film battery sequentially comprises: forming a third via hole (32a) on the first insulating layer by a patterning process, wherein the third via hole is located at a position where the positive current collector is located; and
forming a positive electrode (33), an electrolyte (34), and a negative electrode (35) of the thin film battery sequentially in the third via hole.

Regarding claim 22, Masaaki further discloses:
wherein the step of forming the first electrode and the second electrode of the thin film transistor as well as the negative current collector of the thin film battery by the single patterning process comprises: depositing a second metal thin film (Paragraph [0046]); and
forming a first electrode (24) and a second electrode (25) of the thin film transistor as well as a negative current collector (36) of the thin film battery by a patterning process, wherein one end of the first electrode is connected to the oxide active layer, one end of the second electrode is connected to the oxide active layer, a conductive channel of the thin film 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        


/DAVID VU/Primary Examiner, Art Unit 2818